—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered September 17, 1997, convicting him of criminal possession of a weapon in the second degree and criminal posession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally and factually insufficient to establish his guilt of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree is without merit. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Sullivan, Krausman and Florio, JJ., concur.